PER CURIAM.
Appellant seeks review of a prison sentence entered following his admission that he *859had violated the terms of his probation. He claims that he is entitled to -withdraw his admission because the sentence imposed was not consistent with his understanding of an agreement that had been reached with the state, and the trial court denied him an opportunity to explain the agreement as he understood it. Because appellant did not move in the trial court to withdraw his admission, we affirm. See Robinson v. State, 373 So.2d 898 (Fla.1979) (issues regarding voluntary or intelligent nature of plea must first be presented to trial court by motion to withdraw plea). Because there is nothing in the record to suggest any agreement of any type between the state and appellant regarding a sentence, we conclude that Goins v. State, 672 So.2d 30 (Fla.1996), upon which appellant relies, is inapplicable.
AFFIRMED.
ALLEN, WEBSTER and MICKLE, JJ., concur.